     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
 6
     Phone: 323-306-4234
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   abacon@toddflaw.com
     mgeorge@toddflaw.com
 9
     twheeler@toddflaw.com
10   Attorneys for Plaintiffs,
11
                       UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13
     TERRY FABRICANT, individually ) Case No. 2:21-cv-05723
14   and on behalf of all others similarly )
15   situated,                             ) CLASS ACTION
                                           )
16
     Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
17                                         ) OF:
18          vs.                            )
                                           ) 1. NEGLIGENT VIOLATIONS OF
19                                              THE TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
20   LOCAL LISTING DIRECTORY, )                 §227 ET SEQ.]
     LLC d/b/a/ VOICE CONTROL              ) 2. WILLFUL VIOLATIONS OF THE
21                                              TELEPHONE CONSUMER
     ACTIVATION, and DOES 1 through )           PROTECTION ACT [47 U.S.C.
22   10, inclusive,                        )    §227 ET SEQ.]
23
                                           )
     Defendant(s).                         ) DEMAND FOR JURY TRIAL
24
           Plaintiff, TERRY FABRICANT (“Plaintiff”), individually and on behalf of
25
     all others similarly situated, alleges the following upon information and belief
26
     based upon personal knowledge:
27
                               NATURE OF THE CASE
28
           1.    Plaintiff brings this action individually and on behalf of all others


                                CLASS ACTION COMPLAINT
                                           -1-
     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 2 of 8 Page ID #:2




 1   similarly situated seeking damages and any other available legal or equitable
 2   remedies resulting from the illegal actions of LOCAL LISTING DIRECTORY,
 3   LLC d/b/a/ VOICE CONTROL ACTIVATION (“Defendant”), in negligently,
 4   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 5   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 6   (“TCPA”), thereby invading Plaintiff’s privacy.
 7                             JURISDICTION & VENUE
 8         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of California, seeks relief on behalf of a Class, which will result in at
10   least one class member belonging to a different state than that of Defendant, a
11   company with its principal place of business and State of Incorporation in Florida
12   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
13   the TCPA, which, when aggregated among a proposed class in the thousands,
14   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
15   diversity jurisdiction and the damages threshold under the Class Action Fairness
16   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
17         3.     Venue is proper in the United States District Court for the Central
18   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
19   because Defendant does business within the state of California and Plaintiff resides
20   within this District.
21                                       PARTIES
22         4.     Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
23   residing in Los Angeles County of the state of California and is a “person” as
24   defined by 47 U.S.C. § 153 (10).
25         5.     Defendant, LOCAL LISTING DIRECTORY, LLC d/b/a/ VOICE
26   CONTROL ACTIVATION (“Defendant”), is a digital marketing company and is
27   a “person” as defined by 47 U.S.C. § 153 (10).
28         6.     The above named Defendant, and its subsidiaries and agents, are


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 3 of 8 Page ID #:3




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8          7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15          8.     Beginning on or around November 20, 2020, Defendant contacted
16   Plaintiff on his cellular telephone, number ending in -0058, in an effort to sell or
17   solicit its services.
18          9.     Defendant contacted or attempted to contact Plaintiff on his cellular
19   telephone on two separate occasion twice on or about November 20, 2020 and on
20   one occasion on or about December 21, 2020.
21          10.    Defendant contacted or attempted to contact Plaintiff from telephone
22   numbers confirmed to belong to Defendant, (626) 784-7614, (561) 567-5959, and
23   (818) 654-4739.
24          11.    Defendant used an “automatic telephone dialing system”, as defined
25   by 47 U.S.C. § 227(a)(1) to place its multiple calls to Plaintiff seeking to sell or
26   solicit its business services. At one or more instance during these calls, Defendant
27   utilized an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
28   227(b)(1)(A).


                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 4 of 8 Page ID #:4




 1         12.    Defendant’s calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         13.    Defendant’s calls were placed to telephone number assigned to a
 4   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 5   pursuant to 47 U.S.C. § 227(b)(1).
 6         14.    Plaintiff is not a customer of Defendant’s services and has never
 7   provided any personal information, including his cellular telephone number, to
 8   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 9   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
10   dialing system or an artificial or prerecorded voice on his cellular telephone
11   pursuant to 47 U.S.C. § 227(b)(1)(A).
12                                CLASS ALLEGATIONS
13         15.    Plaintiff brings this action on behalf of himself and all others similarly
14   situated, as a member of the proposed class (hereafter “The Class”) defined as
15   follows:
16
17                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
18                telephone made through the use of any automatic
19                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
20
                  receiving such calls within the four years prior to the
21                filing of this Complaint
22
           16.    Plaintiff represents, and is a member of, The Class, consisting of All
23
     persons within the United States who received any telephone calls from Defendant
24
     to said person’s cellular telephone made through the use of any automatic telephone
25
     dialing system or an artificial or prerecorded voice and such person had not
26
     previously not provided their cellular telephone number to Defendant within the
27
     four years prior to the filing of this Complaint.
28



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 5 of 8 Page ID #:5




 1           17.      Defendant, its employees and agents are excluded from The Class.
 2   Plaintiff does not know the number of members in The Class, but believes the Class
 3   members number in the thousands, if not more. Thus, this matter should be
 4   certified as a Class Action to assist in the expeditious litigation of the matter.
 5           18.      The Class is so numerous that the individual joinder of all of its
 6   members is impractical. While the exact number and identities of The Class
 7   members are unknown to Plaintiff at this time and can only be ascertained through
 8   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 9   The Class includes thousands of members.            Plaintiff alleges that The Class
10   members may be ascertained by the records maintained by Defendant.
11           19.      Plaintiff and members of The Class were harmed by the acts of
12   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
13   and Class members via their cellular telephones thereby causing Plaintiff and Class
14   members to incur certain charges or reduced telephone time for which Plaintiff and
15   Class members had previously paid by having to retrieve or administer messages
16   left by Defendant during those illegal calls, and invading the privacy of said
17   Plaintiff and Class members.
18           20.      Common questions of fact and law exist as to all members of The
19   Class which predominate over any questions affecting only individual members of
20   The Class. These common legal and factual questions, which do not vary between
21   Class members, and which may be determined without reference to the individual

22   circumstances of any Class members, include, but are not limited to, the following:

23
        a.         Whether, within the four years prior to the filing of this Complaint,
24                 Defendant made any call (other than a call made for emergency purposes
25                 or made with the prior express consent of the called party) to a Class
                   member using any automatic telephone dialing system or any artificial or
26
                   prerecorded voice to any telephone number assigned to a cellular
27                 telephone service;
28      b.         Whether Plaintiff and the Class members were damages thereby, and the
                   extent of damages for such violation; and

                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 6 of 8 Page ID #:6




 1      c.          Whether Defendant should be enjoined from engaging in such conduct in
                    the future.
 2
 3            21.      As a person that received numerous calls from Defendant using an
 4   automatic telephone dialing system or an artificial or prerecorded voice, without
 5   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
 6   Class.
 7            22.      Plaintiff will fairly and adequately protect the interests of the members
 8   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 9   class actions.
10            23.      A class action is superior to other available methods of fair and
11   efficient adjudication of this controversy, since individual litigation of the claims
12   of all Class members is impracticable. Even if every Class member could afford
13   individual litigation, the court system could not. It would be unduly burdensome
14   to the courts in which individual litigation of numerous issues would proceed.
15   Individualized litigation would also present the potential for varying, inconsistent,
16   or contradictory judgments and would magnify the delay and expense to all parties
17   and to the court system resulting from multiple trials of the same complex factual
18   issues. By contrast, the conduct of this action as a class action presents fewer
19   management difficulties, conserves the resources of the parties and of the court
20   system, and protects the rights of each Class member.
21            24.      The prosecution of separate actions by individual Class members
22   would create a risk of adjudications with respect to them that would, as a practical
23   matter, be dispositive of the interests of the other Class members not parties to such
24   adjudications or that would substantially impair or impede the ability of such non-
25   party Class members to protect their interests.
26            25.      Defendant has acted or refused to act in respects generally applicable
27   to The Class, thereby making appropriate final and injunctive relief with regard to
28   the members of the California Class as a whole.



                                       CLASS ACTION COMPLAINT
                                                  -6-
     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 7 of 8 Page ID #:7




 1
 2                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 3                               47 U.S.C. §227 et seq.
 4          26.   Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-23.
 6          27.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          28.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12          29.   Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14
15                       SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                      Act
17                            47 U.S.C. §227 et seq.
18          30.   Plaintiff repeats and incorporates by reference into this cause of
19   action the allegations set forth above at Paragraphs 1-23.
20          31.   The foregoing acts and omissions of Defendant constitute numerous
21   and multiple knowing and/or willful violations of the TCPA, including but not
22   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

23   seq.

24          32.   As a result of Defendant’s knowing and/or willful violations of 47

25
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

26
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

27
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

28
            33.   Plaintiff and the Class members are also entitled to and seek



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:21-cv-05723-DSF-JPR Document 1 Filed 07/15/21 Page 8 of 8 Page ID #:8




 1   injunctive relief prohibiting such conduct in the future.
 2
 3                                PRAYER FOR RELIEF
 4   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 5
 6                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 7                               47 U.S.C. §227 et seq.
 8
                • As a result of Defendant’s negligent violations of 47 U.S.C.
 9
                  §227(b)(1), Plaintiff and the Class members are entitled to and
10                request $500 in statutory damages, for each and every violation,
11                pursuant to 47 U.S.C. 227(b)(3)(B); and

12              • Any and all other relief that the Court deems just and proper.
13
                         SECOND CAUSE OF ACTION
14
      Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                      Act
16                            47 U.S.C. §227 et seq.

17              • As a result of Defendant’s willful and/or knowing violations of 47
18                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                  and request treble damages, as provided by statute, up to $1,500, for
19
                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
20                U.S.C. §227(b)(3)(C); and
21
                • Any and all other relief that the Court deems just and proper.
22
23
           Respectfully Submitted this 15th day of July, 2021.
24
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                     By: /s Todd M. Friedman
27                                         Todd M. Friedman
                                           Law Offices of Todd M. Friedman
28
                                           Attorney for Plaintiff


                                  CLASS ACTION COMPLAINT
                                             -8-
